Citation Nr: 1623357	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active duty service from October 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a Board hearing before the undersigned in August 2012.  A copy of the transcript of that appeal has been associated with the claims file.

The issue on appeal was previously remanded by the Board in November 2014 for further evidentiary development, to include requesting outstanding post-service VA treatment records and to obtain a medical opinion on the Veteran's employability.  This was accomplished, and the claim was readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has a combined rating of 90 percent, to include the following service-connected disabilities: (1) chronic renal insufficiency rated at 80 percent; (2) status post bilateral cataract removal and glaucoma of the right eye rated at 30 percent; (3) posttraumatic stress disorder (PTSD) rated at 30 percent; (4) diabetes mellitus, type II, rated at 20 percent; and (5) erectile dysfunction rated at a noncompensable level.
2.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

In September 2009, VA provided the Veteran notice regarding the claim for TDIU. This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim for TDIU, and the relative duties of VA and the claimant to obtain evidence. A claim for a TDIU is in essence a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim). 

The Board also finds that the VCAA duties to assist the Veteran have been met.  The record in this case includes service treatment records, post-service treatment records, and the Veteran's statements to include his testimony at the hearing in August 2012.  Further, the Veteran has been afforded various VA examinations for his service-connected disabilities and a medical opinion was obtained in October 2014 to assist in determining whether the Veteran's service-connected disabilities, without consideration of his age or non-service- connected disabilities, render him unable to secure or maintain a substantially gainful occupation.  The October 2014 VA examiner was thorough, reviewed the claims folder and rendered an opinion supported by a well-reasoned rationale.  Accordingly, the Board finds that the VA opinion and findings obtained in this case are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the objective combined rating percentage criteria of 
38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis for TDIU

The Veteran has a combined rating of 90 percent, to include the following service-connected disabilities: (1) chronic renal insufficiency rated at 80 percent; (2) status post bilateral cataract removal and glaucoma of the right eye rated at 30 percent; (3) posttraumatic stress disorder (PTSD) rated at 30 percent; (4) diabetes mellitus, type II, rated at 20 percent; and (5) erectile dysfunction rated at a noncompensable level.
As such, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.

The Veteran filed a claim for TDIU in September 2009 indicating that he was unable to work due to his service-connected disabilities.  Specifically, the Veteran has indicated that he used to work as a truck driver, but was no longer able to do so as a result of his service-connected disabilities, which include insulin-dependent diabetes mellitus.  

Upon review of all the evidence of record, lay and medical, the Board finds the Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.

The evidence includes an October 2009 VA diabetes examination.  During the evaluation, the Veteran stated that he was not employed at the present time.  His previous occupation as a truck driver was no longer his occupation because he was taking insulin and could not qualify for a CDL DOT license based on his insulin use.  The examiner indicated that the Veteran's activities of daily living were not affected in any unusual way.  The examiner also stated that "the only way his work is affected is by disqualifying him as a truck driver."

In an October 2009 VA PTSD examination, the Veteran stated that he was currently working part-time as a mechanic for a company that he worked for full-time in the
past.  He stated that he had worked full-time as a truck driver until six months ago.  Because he developed diabetes, which had to be treated with insulin, he had to stop his full-time work as a truck driver.  The Veteran denied problems with missing work or difficulty getting along with coworkers or other supervisors.

An October 2009 VA eye examination indicates that the Veteran reported a mild decrease in his peripheral vision in both eyes, but denied decreased vision, blurry vision, distorted vision, diplopia, history of eye injury, watery eyes, or eye swelling.

The evidence also includes a December 2014 Disability Benefits Questionnaire for the Veteran's kidney disability.  The examiner indicated that the Veteran's kidney disability did not impact his ability to work. 

In a December 2010 VA treatment record, it was noted that the Veteran worked as a mechanic and was retiring soon.  Further, during the August 2012 Board hearing, the Veteran testified that he was working three days a week on a loading dock.  He reported that he last worked full-time two years ago as a truck driver.  A January 2015 VA treatment record shows that the Veteran continued working as a mechanic and indicated that he would be up for retirement in two days.  

Pursuant to the Board's November 2014 remand, a medical opinion was obtained in February 2015 to assist in determining whether the Veteran's service-connected disabilities, without consideration of his age or non-service- connected disabilities, render him unable to secure or maintain a substantially gainful occupation.  The examiner indicated that he reviewed the claims file and CPRS records.  The examiner then stated that the Veteran's service-connected disabilities would not prevent him from securing or maintaining a sedentary occupation.  The examiner explained that the Veteran had previously worked as a truck driver, but would be unable to continue because of insulin use.  His blood sugars, however, were under good control and his chronic kidney disease had been stable over the past few years and had not progressed to the point of needing dialysis.  Further, the examiner indicated that the Veteran's PTSD was stable when in a calm environment.  Therefore, the examiner opined that the Veteran was able to work in a calm, sedentary environment.  Further, it was noted that the Veteran would be able to drive local trucks, but no vehicles that required a commercial license.  

The Board acknowledges the representative's contention that the medical opinion may not have been rendered by a vocational expert as requested by the Board in the November 2014 remand directive.  See Representative's April 2016 Written Brief Presentation.  The Board finds, however, that the February 2015 VA medical opinion substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has reached this conclusion because the examiner, after a review of the Veteran's medical records and claims file, provided an opinion supported by a well-reasoned rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Accordingly, based on the weight of the evidence of record discussed in detail above, the combination of the Veteran's service-connected disabilities have not been shown to render the Veteran unable to gainfully pursue and perform employment for any period.  Overall, the Board concludes that the evidence of record is against the award of a TDIU rating on the basis that the Veteran's disabilities would not prevent him from obtaining and performing employment for which he is otherwise qualified.  As noted above, the Veteran has been able to obtain and maintain part-time employment which involves some physical labor (loading trucks and as a mechanic).  The February 2015 VA medical opinion, which the Board has found to be highly probative, indicates that the Veteran would be able to work in a calm, sedentary environment.  Further, it was noted that the Veteran would be able to drive local trucks, but no vehicles that required a commercial license.  As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal for TDIU must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


